Title: 1774. Septr. 12. Monday.
From: Adams, John
To: 


       Attended my Duty on the Committee, untill one O Clock, and then went with my Colleagues and Messrs. Thompson and Mifflin to the Falls of Schuylkill, and viewed the Museum at Fort St. Davids, a great Collection of Curiosities. Returned and dined with Mr. Dickinson at his Seat at Fair Hill, with his Lady, Mrs. Thompson, Miss Norris and Miss Harrison. Mr. Dickinson has a fine Seat, a beautyfull Prospect, of the City, the River and the Country—fine Gardens, and a very grand Library. The most of his Books, were collected by Mr. Norris, once Speaker of the House here, father of Mrs. Dickinson. Mr. Dickinson is a very modest Man, and very ingenious, as well as agreable. He has an excellent Heart, and the Cause of his Country lies near it. He is full and clear for allowing to Parliament, the Regulation of Trade, upon Principles of Necessity and the mutual Interest of both Countries.
      